              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)


               COMMENTS OF CONSOLIDATED PLAINTIFF
       NEXTEEL CO., LTD. IN PARTIAL SUPPORT OF REMAND RESULTS



ARNOLD & PORTER KAYE SCHOLER LLP          J. David Park
601 Massachusetts Avenue, N.W.            Henry D. Almond
Washington, D.C. 20001                    Daniel R. Wilson
Phone: (202) 942-5000                     Leslie C. Bailey
Fax: (202) 942-5999                       Kang Woo Lee

                                          Counsel to NEXTEEL Co., Ltd.
                                          Consolidated Plaintiff




Dated: September 15, 2021
                                                   TABLE OF CONTENTS
Table of Authorities..........................................................................................................................ii
I.         INTRODUCTION ...............................................................................................................1
II.        ARGUMENT.......................................................................................................................3
           A.  The Remand Results Comply with the Court’s Order Regarding the
               Particular Market Situation Determination and Adjustment....................................3
               1.      U.S. Steel Mischaracterizes Commerce’s Interpretation of the
                       Court’s Order................................................................................................4
               2.      Commerce’s Remand Results Did Not Misconstrue the Court’s
                       Order as Narrow...........................................................................................6
               3.      Commerce Correctly Re-Reviewed the Record and Determined
                       that It Does Not Contain Substantial Evidence of a Particular
                       Market Situation...........................................................................................6
           B.  The Remand Results Comply with the Court’s Order Regarding the
               Allocation of Costs of Production of NEXTEEL’s Non-Prime Products ..............10
               1.      U.S. Steel Ignores the Relevance of Supplemental Authority ................... 11
               2.      Commerce Reached the Only Reasonable Result on Remand, in
                       light of the Record, Case Law, and the Statute ..........................................12
III.       CONCLUSION..................................................................................................................16




                                                                       i
                                                     Table of Authorities

Federal Cases                                                                                                                Page(s)

Dillinger France S.A. v. United States,
    981 F.3d 1318 (Fed. Cir. 2020).........................................................................................passim

Dong-A Steel Co. v. United States,
  337 F. Supp. 3d 1356 (Ct. Int’l Trade 2018) .....................................................................14, 15

SeAH Steel Corporation v. United States,
   513 F. Supp. 3d 1367 (Ct. Int’l Trade 2021) .........................................................................1, 8


Federal Statutes

19 U.S.C. § 1677b(f)(1)(A)............................................................................................................13


Department of Commerce Decisions

Certain Hot-Rolled Steel Flat Products From the Republic of Korea:
   Final Results of Countervailing Duty Administrative Review; 2018,
   86 Fed. Reg. 47,621 (Dep’t Commerce Aug. 26, 2021) ............................................................7




                                                                   ii
I.     INTRODUCTION

       Consolidated Plaintiff NEXTEEL Co., Ltd. (“NEXTEEL”) respectfully submits these

comments in support of certain determinations reached in the Department of Commerce’s

(“Commerce”) Final Results of Redetermination Pursuant to Court Remand, July 16, 2021, ECF

No. 118 (“Remand Results”). These comments respond to the partial opposition comments of

Defendant-Intervenor United States Steel Corporation (“U.S. Steel”), filed on August 13, 2021.

See United States Steel Corporation’s Comments in Partial Opposition to Remand

Redetermination, Aug. 13, 2021, ECF No. 123 (“U.S. Steel Opp’n Comments”).

       In SeAH Steel Corporation v. United States, 513 F. Supp. 3d 1367 (Ct. Int’l Trade 2021)

(“SeAH”), the Court of International Trade (“CIT”) remanded Commerce’s Final Results on

three issues relevant to NEXTEEL: 1) Commerce’s particular market situation (“PMS”)

determination and adjustment; 2) Commerce’s reallocation of costs of production of NEXTEEL’s

non-prime pipe products; and 3) Commerce’s reclassification of NEXTEEL’s costs for losses

associated with suspended production on certain of NEXTEEL’s production lines during the

POR. See SeAH, 513 F. Supp. 3d at 1406.

       In the Remand Results, Commerce complied with the Court’s remand order with respect

to two of these three issues. 1 First, on remand Commerce reconsidered its PMS determination

and adjustment, and in doing so found (under protest) that the record evidence does not support




       1  With respect to the third issue, the treatment of costs related to suspended production,
on remand Commerce continued to reallocate NEXTEEL’s costs to G&A expenses rather than
COGS, as reported in NEXTEEL’s normal reporting in its books and records. NEXTEEL filed
partial opposition comments on August 13, 2021, opposing the Department’s remand
determination with respect to this issue. See NEXTEEL’s Remand Comments Aug. 13, 2021,
ECF No. 121. NEXTEEL argued in its opposition comments that on remand Commerce again
failed to identify any deficiency in NEXTEEL’s records justifying a departure from the reporting
of these costs as COGS in NEXTEEL’s normal books in records. See id.


                                                1
an affirmative PMS finding or subsequent adjustment. See Remand Results at 7-14.

Accordingly, Commerce reversed its prior PMS finding and applied no PMS adjustment. Id. at

12. Second, Commerce reconsidered its adjustment to NEXTEEL’s reported costs of production

for non-prime pipe, and found that the record does not support reallocating those non-prime costs

of production. See id. at 14. Accordingly, on remand Commerce instead relied on the actual

costs of prime and non-prime products as reported by NEXTEEL. Id. at 14, 48. NEXTEEL

supports the determinations reached in the Remand Results on both of these issues.

       U.S. Steel, however, opposes Commerce’s remand determination with respect to these

two issues. See U.S. Steel Opp’n Comments at 4-29. With respect to the now-negative PMS

finding, U.S. Steel argues that Commerce erred in interpreting the Court’s remand order

narrowly, contending that such a narrow order would exceed the Court’s authority and asserting

that Commerce had latitude to reach an affirmative PMS determination on remand. See id. at 4-

13. U.S. Steel further argues that Commerce’s conclusions with respect to alleged Korean

government restructuring programs and the alleged impact of the overcapacity in the Korean

steel market of Chinese imports were unsupported by the record. Id. at 13-24. With respect to

non-prime costs of production, U.S. Steel argues that Commerce erred in “treating the Court’s

order…as compelling a particular result,” id. at 2, and thus restricting itself to a conclusion

dictated by the recent holding of the Court of Appeals for the Federal Circuit in Dillinger France

S.A. v. United States, 981 F.3d 1318 (Fed. Cir. 2020). See id. at 24-29. U.S. Steel seeks to

distinguish the two cases. See id.

       For the reasons detailed below, U.S. Steel’s arguments on both issues must fail. On both

issues, Commerce reached the only determination on remand that complies with the Court’s

remand order. Accordingly, NEXTEEL respectfully submits that the Court should sustain




                                                  2
Commerce’s remand determination with respect to the PMS and non-prime cost allocation

issues. 2

II.         ARGUMENT

A.          The Remand Results Comply with the Court’s Order Regarding the Particular
            Market Situation Determination and Adjustment

            On remand, Commerce complied with the Court’s instructions to reconsider or further

explain its particular market situation (“PMS”) determination and adjustment from the final

results, which the Court found unsubstantiated and unreasonable. On remand, Commerce

properly determined, “consistent with the Court’s opinion and under respectful protest, . . . that

the record evidence is insufficient to sustain an affirmative PMS finding.” Remand Results at

44-45. Specifically, Commerce concluded:

            {U}pon review of the evidence on the record of this proceeding, we find that the
            additional evidence on the record of this underlying proceeding, which the Court
            has not previously addressed and rejected, as identified in the remand comments
            by the interested parties, is insufficient, on its own, to sustain a finding of a PMS
            within the analytical framework that the Court articulated in its opinion in this
            case. As a result, under protest, we are reversing our finding of a PMS and have
            removed the PMS adjustment from our margin calculations for SeAH and
            NEXTEEL.

Remand Results at 12-13. Commerce accordingly recalculated the respondents’ weighted-

average dumping margins without a PMS adjustment to the costs of production for the sales-

below cost test. Id. at 13.

            This determination is the only outcome that would be supported by the record and

therefore comply with the Court’s order. As Commerce concedes, the record does not support a

PMS determination under the framework set forth in the Court’s remand order. Under such



         Of course, as detailed in its opposition comments, NEXTEEL respectfully submits that
            2

the Court must remand again Commerce’s remand determination on the issue of the costs related
to suspension loss. See NEXTEEL’s Remand Comments Aug. 13, 2021, ECF No. 121.


                                                      3
circumstances, the only determination supported by the record evidence and sustainable by this

Court is the determination that no PMS existed. Commerce has now properly reached that

determination in the Remand Results, and accordingly the Court should sustain the Remand

Results on this issue.

        Nevertheless, in its opposition comments petitioner U.S. Steel argues that the remand

determination on the PMS issue is erroneous in that Commerce has mistakenly construed the

Court’s remand order narrowly, and that the determination contravenes the statute and is

otherwise contrary to law. See U.S. Steel Opp’n Comments at 4-24. As detailed below, U.S.

Steel’s arguments do not raise serious deficiencies in Commerce’s analysis or conclusions.

Instead, U.S. Steel relies on mischaracterizations of the facts and law, and seeks to relitigate

issues that have already been reviewed thoroughly by the Court in this proceeding. U.S. Steel

does not present any argument that would suggest that Commerce’s Remand Results should not

be affirmed on this issue.

       1.      U.S. Steel Mischaracterizes Commerce’s Interpretation of the Court’s Order

       As a preliminary matter, U.S. Steel argues that the Commerce erred in interpreting the

Court’s remand order to require bifurcating the evidence of record into “old” evidence previously

considered and “new” evidence, not previously considered. U.S. Steel Opp’n Comments at 11-

13; see also 4-8. U.S. Steel contends that Commerce erred in limiting its assessment of the

evidence for purposes of the remand determination to an assessment of evidence not previously

considered in the OCTG proceedings. See id. at 4-8, 11-13.

       As U.S. Steel raised the same concern in its draft remand comments, Commerce

addressed this argument in the final Remand Results, confirming that on remand it in fact

reviewed the full record:




                                                  4
       U.S. Steel claims that Commerce’s Draft Results of Redetermination appear to
       suggest that our reconsideration was limited to documents that were new to this
       POR. Such a conclusion is inaccurate. We reviewed the record of this
       administrative review as a whole. However, we cannot ignore the fact that the
       Court also already reviewed much of the record evidence and found it insufficient
       to establish the PMS in its Remand Order. Although we disagree with the Court’s
       findings, we cannot reverse the Court’s findings with respect to that evidence. We
       find that it would not be productive, at this time, to reargue the very same
       evidence, which the Court already found insufficient, as part of this
       redetermination. Rather, in the Draft Results of Redetermination, we sought to
       reexamine and focus on any evidence that interested parties identified that the
       Court had not considered in its Remand Order, understanding that the evidence
       that had already been examined by the Court had been determined by the Court to
       be insufficient to demonstrate a PMS. Had record evidence, including interested
       parties’ comments regarding record evidence, provided further evidence that is
       sufficient to demonstrate the presence of a PMS, either independently or when
       coupled with evidence already reviewed by the Court, Commerce would have
       reached a different conclusion. However, as stated above, we cannot find that a
       PMS exists on the basis of evidence that the Court has already found insufficient.
       Therefore, for these final results of redetermination, we have continued to reverse
       our application of a PMS and remove any PMS adjustments from the margin
       calculations for the mandatory respondents and non-examined companies.

Remand Results at 38. Thus, it is clear that Commerce did not simply review the new evidence

on the record, or uncritically adopt the Court’s conclusions for its own, but rather undertook a

complete additional review of the record in light of the Court’s conclusions that the prior

determination was not adequately supported by the record. As confirmed by Commerce, the

agency reviewed the record evidence and reached the ultimately conclusion that the record in

fact could not support an affirmative PMS finding. That U.S. Steel disagrees with the result of

this further record review does not render the additional review insufficient pursuant to the

substantial evidence standard.

       U.S. Steel further alleges that “Commerce’s theory, apparently, is that Commerce’s

findings of fact on remand were in fact required by the Court itself. The Remand Order

contained no such mandate, and indeed could not possibly have done so. ‘Substantial evidence’

review does not permit the parties to retry factual issues de novo before the reviewing court.”



                                                 5
U.S. Steel Opp’n Comments at 11 (internal citations omitted). Again, U.S. Steel

mischaracterizes Commerce’s actions on remand. As U.S. Steel points out, the “careful

framework” established by the statute with respect to Commerce and the CIT “empowers the

Judiciary to review Commerce’s determinations for record support, without burdening (or

empowering) the Judiciary with the role of fact-finder.” U.S. Steel Opp’n Comments at 10.

Commerce acted within that framework in reviewing the record on remand.

       2.      Commerce’s Remand Results Did Not Misconstrue the Court’s Order as
               Narrow

       Further, U.S. Steel submits that “there was no lawful basis for Commerce to construe the

Remand Order in the severely limiting way that it did, particularly given that the Court expressly

remanded for ‘further explanation or reconsideration,’ a necessarily open-ended mandate.” U.S.

Steel Opp’n Comments at 6. Contrary to U.S. Steel’s argument, the court did not issue an

impermissibly narrow order, and Commerce did not misconstrue that order. While U.S. Steel

may have preferred that Commerce take a different approach, their comments do not identify an

actual legal or factual shortcoming in Commerce’s chosen path on remand.

       While the Court’s order was phrased broadly, the Court found that substantial evidence

does not support an affirmative PMS finding. As such, Commerce necessarily determined that it

could not reach an affirmative PMS finding, and did so after conducting its own review and

analysis. Simply put, Commerce reviewed the record information and consistent with the

Court’s opinion determined (under protest) that no PMS existed. This conclusion is consistent

with the record facts and in line with the Court’s opinion.

       3.      Commerce Correctly Re-Reviewed the Record and Determined that It Does
               Not Contain Substantial Evidence of a Particular Market Situation

       U.S. Steel argues that Commerce’s remand determination on the PMS issue was further

flawed because, “{b}eyond failing to consider the entire administrative record, Commerce


                                                 6
further expounded upon two aspects of the Court’s Remand Order -- Korean government

restructuring programs and the overcapacity -- and made specific conclusions of fact” which

U.S. Steel alleges are contradicted by the record. U.S. Steel Opp’n Comments at 13-23.

       First, with respect to restructuring, U.S. Steel alleges that there is evidence that these

government programs demonstrate “distortive government market interference,” but neither U.S.

Steel nor any of the other petitioners in the underlying review included restructuring in the

particular market situation allegation. See id. at 14-18. Nor, indeed, did petitioners reference

restructuring throughout the proceeding. Their complaint, then, is that on remand Commerce did

not adopt their view on an issue which they had not previously alleged.

       Moreover, there is no evidence of any actual restructuring. Indeed, the “evidence” cited

by U.S. Steel on remand includes no finding or determination as to restructuring; the materials

cited do nothing to affirmatively establish the existence of any restructuring programs, let alone

the impact of any such programs. Further, while U.S Steel highlights other steel producers that

may or may not have utilized such programs, U.S. Steel does not invoke NEXTEEL as among

them. Simply put, there is no evidence of any restructuring program from which NEXTEEL

benefited nor restructuring involving an upstream supplier that could have benefited NEXTEEL

in such a way as to give rise to a PMS. Indeed, U.S. Steel cites to an article relating to a claimed

“Fast-Track Restructuring Program,” U.S. Steel Opp’n Comments at 14, but Commerce has in

multiple cases confirmed that Korean steel producers did not use or benefit from this claimed

program. See, e.g., Certain Hot-Rolled Steel Flat Products From the Republic of Korea: Final

Results of Countervailing Duty Administrative Review; 2018, 86 Fed. Reg. 47,621 (Dep’t

Commerce Aug. 26, 2021) and accompanying Issues and Decision Memorandum at 8 (listing the

“Fast-Track Restructuring Program” among the programs “Determined to be Not Used or Not to




                                                  7
Confer a Measurable Benefit During the POR.”). The articles U.S. Steel references do not

overcome these findings and do not call into question Commerce’s analysis of the claimed

restructuring programs (again, an element of the alleged PMS which Petitioners did not even

include in their allegation).

        Second, with regard to overcapacity, U.S. Steel simply seeks to relitigate issues already

presented to the Court in the initial round of briefing. Specifically, U.S. Steel alleges that

“{a}mple record evidence –– unaddressed by Commerce in its Remand Redetermination, and

unaddressed in any opinions of this Court –– establishes both that the Korean HRC market was

distorted by overcapacity, including spillover of cheap HRC from China, and that this distortion

placed prices in Korea outside the ordinary course of trade,” U.S. Steel Opp’n Comments at 18,

reviewing the record evidence that U.S. Steel contends supports its position. Id. at 18-20.

However, the Court already reviewed for substantial evidence the evidence on which Commerce

relied in its Final Results, and found that the cited evidence came up short. Specifically, the

Court noted, with respect to the evidence cited as demonstrating overcapacity in the Korean steel

market of Chinese imports which were distorting the market, that

        {t}he articles and statistics cited by Commerce do not support a determination
        that the influx of Chinese hot-rolled coil is particular to Korea because the record
        documents describe a global influx that affected many other countries in addition
        to Korea, rather than an effect that is unique or particular to Korea . . . The court
        observes that the statistics and articles cited by Commerce do not indicate that the
        experience in Korea due to Chinese hot-rolled coil imports is distinct from the
        experience in other countries around the world, which were also inundated with
        the global oversupply of low-priced Chinese products. Although it is clear that
        the oversupply of low-priced Chinese products affects many countries in the
        global market, the court notes that Commerce has cited nothing on the record to
        support its determination that the oversupply of low-priced Chinese products is
        particular to the Korean market.

SeAH, 513 F. Supp. 3d at 1393.




                                                  8
       Despite U.S. Steel’s attempt to relitigate this issue, it remains the case that the record

materials do not provide a link to the claim that Chinese imports “plac{e} downward pressure on

Korean domestic steel prices.” That Korea is a destination for Chinese exports does not support

the statement that Chinese imports into Korea adversely affect the Korean market or impacted

the respondents’ costs. Moreover, NEXTEEL submitted evidence that it sourced an insignificant

amount of hot-rolled coil from Chinese producers during the POR, and demonstrated that the

Korean steel industry produced significant volumes of hot rolled steel, while Korea imported a

small volume of hot rolled steel from China. See Memorandum in Support of Consolidated

Plaintiff NEXTEEL Co., Ltd’s Rule 56.2 Motion for Judgment on the Agency Record at 19-21,

Oct. 18, 2019, ECF Nos. 63 (confidential) and 66 (public). These facts demonstrate that the

claimed impact of Chinese hot rolled steel simply does not have the impact on NEXTEEL’s

costs that U.S. Steel suggests. Moreover, these issues have been addressed ad nauseum in this

litigation and the various other related appeals, with the record materials -- which have been

extensively cited to Commerce and to the Court -- demonstrating that Chinese imports of hot

rolled steel do not give rise to a PMS. U.S. Steel’s claims to the contrary ignore these record

facts and Commerce’s analysis of those facts on remand.

       In short, the record evidence on which U.S. Steel attempts to rely was reviewed by

Commerce thoroughly in the underlying review and again on remand, and Commerce

determined that record evidence does not support an affirmative finding on this factor (see, e.g.,

id. at 13-14 (“In light of the Court’s decision, a party alleging that the overcapacity has created a

downward pressure on prices in the market should be able to provide additional evidence and

data that more clearly demonstrate such a trend as it relates to the POR in order for Commerce to

make an affirmative PMS determination that can be sustained by the Court.”)). As Commerce




                                                  9
noted, if U.S. Steel believes that the Court erred in its assessment of the facts presented in this

case, “U.S. Steel is free to seek reconsideration from the Court, if appropriate, or pursue an

appeal to an appellate court.” Id. at 36-37.

B.     The Remand Results Comply with the Court’s Order Regarding the Allocation of
       Costs of Production of NEXTEEL’s Non-Prime Products

       U.S. Steel argues that Commerce’s remand redetermination misinterprets the Court of

Appeals for the Federal Circuit’s recent Dillinger opinion and that Commerce’s allocation of

NEXTEEL’s costs of production consistent with its reporting in its books and records is contrary

to law. U.S. Steel Opp’n Comments at 24-29. As detailed below, U.S. Steel’s arguments rely on

a mischaracterization of Dillinger as well as a mischaracterization of the nature of NEXTEEL’s

non-prime products, and are wholly unpersuasive.

       As an initial matter, Commerce responded in the final remand determination to these

same arguments, initially raised by U.S. Steel in its comments on draft remand. In the final

remand determination, Commerce made clear that it was reaching the only result on this issue

that would be consistent with the Court’s remand order and with the Dillinger opinion, and that it

found U.S. Steel’s arguments unconvincing. Specifically, addressing U.S. Steel’s argument that

this result is not compelled by CAFC precedent, Commerce states:

       We disagree with U.S. Steel. In Dillinger, the CAFC clearly stated that
       Commerce was required to determine the actual costs of prime and non-prime
       products. In the instant case, NEXTEEL does not separately classify prime and
       non-prime products, nor does it value these products differently for inventory
       purposes, because the costs incurred in manufacturing them are the same. In its
       normal books and records, NEXTEEL calculates the cost for non-prime products
       in the same manner as prime products. Consequently, NEXTEEL’s reported costs
       reflect the actual costs of producing its prime and non-prime products as required
       by the court in the Remand Order. Therefore, for purposes of this
       redetermination and consistent with the CAFC decision in Dillinger, we have
       continued to reverse the adjustment made in the Final Results and rely on the
       actual costs of prime and non-prime products as reported by NEXTEEL.




                                                  10
Remand Results at 48. Nevertheless, U.S. Steel seeks to raise these same issues to the Court.

The Court should find them unconvincing, for the reasons that Commerce did and the reasons

detailed below.

       1.      U.S. Steel Ignores the Relevance of Supplemental Authority

       U.S. Steel asserts that, in considering the issue of non-prime cost reallocation, in its

remand opinion the Court “question{ed}, sua sponte, whether Commerce’s reallocation was

consistent with Dillinger France S.A. v. United States, 981 F.3d 1318, 1324 (Fed. Cir. 2020), an

opinion published about ten months after briefing in this case had already closed.” U.S. Steel

Opp’n Comments at 24. U.S. Steel contends that “{n}either Commerce nor Defendant-

Intervenor was afforded an opportunity to respond.” Id. U.S. Steel’s procedural argument that it

was not afforded an opportunity to respond, is not only misguided, but also ignores NEXTEEL’s

notice of supplemental authority on this precise issue. In particular, NEXTEEL filed a Notice of

Supplemental Authority with the Court on December 7, 2020, soon after the Dillinger opinion

was published, alerting the Court -- and, indeed, the other interested parties -- to the relevant and

controlling holding on this precise issue. See Notice of Supplemental Authority, Dec. 7, 2020,

ECF No. 99.

       This is not the first time a Court has issued relevant precedent following briefing, and a

notice of supplemental authority is the standard mechanism for parties to alert the Court and

parties to relevant new authorities. U.S. Steel does not suggest that the notice of supplemental

authority was improper or that it was not afforded an opportunity to respond to the notice of

supplemental authority. Indeed, U.S. Steel did not seek leave to file any comments on the

relevance of the Dillinger opinion to the case at bar, despite the notice of supplemental authority

being available for all parties for at least four months prior to the Court issuing its opinion in this

case. Finally, to the extent there is any concern about whether U.S. Steel had an opportunity to


                                                  11
brief issues related to the Dillinger opinion, U.S. Steel has now briefed the issue before

Commerce in response to the Draft Remand and the Court via the pending comments in

opposition to the Remand Results.

       2.      Commerce Reached the Only Reasonable Result on Remand, in light of the
               Record, Case Law, and the Statute

       U.S. Steel asserts that 1) Dillinger does not compel the result Commerce reached on

remand; 2) the statute does not permit the result that Commerce reached on remand; and 3) non-

prime products are in fact “scrap,” and the cost of producing scrap is a cost associated with the

production of prime subject merchandise. U.S. Steel Opp’n Comments at 25-29. As detailed

below, each of these arguments lacks merit.

       First, U.S. Steel argues that Commerce has applied an “incorrect” understanding of

Dillinger, and that Commerce accordingly “misconstrues the Court’s Remand Order, which

directed Commerce to ‘allocate costs’ based on ‘actual costs,’ but did not presuppose that this

would necessitate a ‘reallocation’ of costs.” U.S. Steel Opp’n Comments at 25. U.S. Steel is

incorrect. Commerce has not misunderstood Dillinger; to the contrary, as accurately

summarized by Commerce, in Dillinger “the {CAFC} remanded Commerce’s adjustment of

non-prime product costs, based on recorded projected sales prices, and directed Commerce to

determine the actual costs of non-prime products.” Id. at 14. Commerce correctly notes that the

CAFC stated in Dillinger that Commerce is required to determine the actual costs of prime and

non-prime products.

       U.S. Steel states that Dillinger “concerned a materially distinct scenario and did not

address the status of non-prime pipe as just another form of production scrap.” U.S. Steel Opp’n

Comments at 28. As detailed above, Dillinger did not concern a materially distinct scenario, but

in fact concerned the very same issue present in this case. Moreover, as detailed below, the



                                                12
record is clear that NEXTEEL’s non-prime pipe is not “another form of production scrap” but

rather a usable pipe product that is sold for use as pipe. Thus, despite U.S. Steel’s valiant efforts

to distinguish the two cases, it remains the case that Dillinger controls here and compels the

result reached on remand.

       Second, U.S. Steel argues unconvincingly that the statute does not permit the result that

Commerce reached on remand. Specifically, U.S. Steel contends that the statute would permit

Commerce to rely -- as it did on remand -- on actual costs as reported in NEXTEEL’s normal

books and records “if and only if NEXTEEL’s reported actual costs both comport with Korean

{GAAP} and ‘reasonably reflect the costs associated with the production and sale of the

merchandise,’” which U.S. Steel argues NEXTEEL’s costs do not do. Id. at 25 (quoting 19

U.S.C. § 1677b(f)(1)(A)). U.S. Steel argues that NEXTEEL’s reporting is not GAAP compliant,

based on an erroneous comparison to the GAAP’s guidance on the valuation of inventories. Id.

at 26-27. However, U.S. Steel is mixing and matching two very different concepts -- actual

production costs and inventory valuations. NEXTEEL reported as its production costs for non-

prime pipe its actual production costs, and later inventory valuations are irrelevant to the

question of what it cost to produce those products. GAAP provides separate guidance for

valuing costs of production and valuing inventory; the guidance for one is simply not the

relevant guidance for valuing the other. The issue of inventory valuation is simply not relevant

to the issue of costs of production.

       Moreover, U.S. Steel cannot argue that the reported costs do not “reasonably reflect the

costs associated with the production and sale of the merchandise,” as required by the statute, as

the reported costs are the costs of production for both prime and non-prime products. U.S.

Steel’s statutory argument simply holds no water.




                                                 13
       Third, and importantly, U.S. Steel’s argument that non-prime products are in fact “scrap”

of subject merchandise, and that such costs are actually costs associated with subject

merchandise, relies on a faulty and inaccurate characterization of non-prime pipe products as

“scrap.” Specifically, U.S. Steel contends that:

       Consistent with Commerce’s existing methodology, Commerce’s Final Results
       accounted for these costs by treating non-prime merchandise as de facto scrap
       produced during the manufacture of OCTG. See Dong-A Steel Co. v. United
       States, 337 F. Supp. 3d 1356, 1368 (Ct. Int’l Trade 2018) (noting that, pursuant to
       its established practice “Commerce offsets costs {of non-prime products} with the
       revenue gained from sales of non-prime products (i.e., a scrap offset) if it
       determines that the non-prime product cannot be used in the same general manner
       as its prime product counterparts.”). As with other types of scrap generated in the
       course of producing OCTG, NEXTEEL is able to recover some of the costs
       associated with these production failures by scrapping or selling the non-prime
       merchandise it produces, but the production costs associated with non-prime pipe
       are actually OCTG production costs.

U.S. Steel Opp’n Comments at 28. The cited case law and methodology is wholly irrelevant in

this instance, as the record is clear that NEXTEEL’s non-prime pipe products are not scrap. As

NEXTEEL presented in its original Section D questionnaire response, non-prime products are

distinct from pipe scrap, “which is generated at the forming, as well as quenching and tempering

processes,” which “NEXTEEL considers… to be scrap because they are waste from the pipe

processing.” NEXTEEL’s Section D Questionnaire Response at D-3-4 (Feb. 27, 2018), P.R. 96,

C.R. 144. As NEXTEEL noted, “{i}n addition, NEXTEEL may produce nonprime products

such as defective pipe. The costs of these non-prime products are calculated in the same way as

the cost of prime products.” Id. Unlike scrap products, non-prime products are still sold as pipe

and are not considered “waste from the pipe processing,” but rather are usable pipes that simply

are not able to be certified for use as OCTG. Id.

       Moreover, the case law on which U.S. Steel seeks to rely does not demonstrate a relevant

“existing methodology,” pursuant to which Commerce should have “accounted for these costs by



                                                   14
treating non-prime merchandise as de facto scrap produced during the manufacture of OCTG,”

as alleged by U.S. Steel. U.S. Steel Opp’n Comments at 28 (citing See Dong-A Steel Co. v.

United States, 337 F. Supp. 3d 1356, 1368 (Ct. Int’l Trade 2018). In Dong-A Steel Co.,

Commerce did not adjust respondents’ costs, and the Court affirmed Commerce’s allocation of

full costs of production to the non-prime merchandise. This case simply does not provide the

direct support of an existing methodology for which Commerce invokes it.




                                              15
III.   CONCLUSION

       For the foregoing reasons, NEXTEEL respectfully requests that this Court affirm the

Remand Results with respect to the particular market situation determination and treatment of

NEXTEEL’s non-prime production costs, as the Remand Results comply with the Court’s order

on these issues. At the same time, NEXTEEL continues to respectfully request that the Court

hold Commerce’s Remand Results to be unsupported by substantial evidence and otherwise not

in accordance with law with respect to the allocation of NEXTEEL’s costs related to suspension

losses. NEXTEEL further requests that this Court again remand the agency’s remand

determination with instructions to Commerce to correct this error and to provide such other relief

as this Court deems just and appropriate.

                                             Respectfully submitted,

                                             /s/ J. David Park
                                             J. David Park
                                             Henry D. Almond
                                             Daniel R. Wilson
                                             Leslie C. Bailey
                                             Kang Woo Lee

                                             Counsel to NEXTEEL Co., Ltd.

                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             601 Massachusetts Avenue, N.W.
                                             Washington, D.C. 20001
                                             Phone: (202) 942-5000
                                             Fax: (202) 942-5999

Date: September 15, 2021




                                               16
              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)

      CERTIFICATE OF COMPLIANCE WITH CHAMBERS PROCEDURE 2(B)(1)

       The undersigned hereby certifies that the attached Comments of Consolidated

Plaintiff Nexteel Co., Ltd . in Partial Support of Remand Results, filed on September 15,

2021, contains 4,858 words, exclusive of counsel’s signature block, according to the

word count function of the word-processing system used to prepare this memorandum,

and therefore complies with the word count limitation set forth in the Court’s Chambers

Procedures.


By:                                                  /s/ J. David Park

                                                     J. David Park

Date: September 15, 2021
